Citation Nr: 1011532	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  05-18 402	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to a compensable initial evaluation for bilateral 
hearing loss on an extraschedular basis.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1965 to March 
1969. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas, that denied the benefit sought on appeal.  
The Veteran appealed that decision and the case was referred 
to the Board for appellate review.  The case was previously 
before the Board in June 2009, at which time, in part, the 
issue stated on the title page was remanded to the RO for 
further development.  The case has now been returned to the 
Board for further appellate action.  

The issues of entitlement total rating based on individual 
unemployability and service connection for hypertension have 
been raised by the record, but have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them, and they are 
referred to the AOJ for appropriate action.  


FINDING OF FACT

On October 26, 2009, prior to the promulgation of a decision 
on the appeal, the Board received notification from the 
Veteran that a withdrawal of this appeal on the issue of a 
compensable initial evaluation for bilateral hearing loss on 
an extraschedular basis was requested.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
Veteran on the issue of a compensable initial evaluation for 
bilateral hearing loss on an extraschedular basis have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  A Substantive 
Appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.202 (2008).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  

In October 2009 the Veteran submitted a typed statement 
expressing his desire to withdraw the issue of entitlement to 
an initial compensable evaluation for hearing loss on an 
extraschedular basis.  As a result, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal on the issue of entitlement to a compensable 
initial evaluation for bilateral hearing loss on an 
extraschedular basis is dismissed.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


